Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 17, 2017                                                                                      Stephen J. Markman
                                                                                                                Chief Justice

                                                                                                     Robert P. Young, Jr.,
                                                                                                           Brian K. Zahra
  154030(78)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  RALPH SKIDMORE, JR., Individually and as                                                                 Joan L. Larsen,
  Personal Representative of the Estate of                                                                           Justices
  CATHERINE DAWN SKIDMORE,
               Plaintiff-Appellee,
                                                                   SC: 154030
  v                                                                COA: 323757
                                                                   Calhoun CC: 12-001595-NH
  CONSUMERS ENERGY COMPANY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of the Michigan Defense Trial Counsel
  to file an amicus curiae brief is GRANTED. The amicus brief submitted on March 7,
  2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 17, 2017
                                                                              Clerk